—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule against unauthorized use of a controlled substance. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Curtis v Goord, 274 AD2d 808 [2000]).
Cardona, P.J., Crew III, Carpinello, Rose and Kane, JJ., concur. Adjudged that the determination is dismissed, as moot, without costs, but with disbursements in the amount of $260.